Case 0:19-cv-60900-DPG Document 5 Entered on FLSD Docket 04/30/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 19-cv-60900-GAYLES

 STEVE WEIL,

                 Plaintiff,
 v.

 CAROL LISA PHILLIPS, et al.,

             Defendants,
 ______________________________/

                                    ORDER DISMISSING CASE

         THIS CAUSE comes before the Court on a sua sponte review of the record. Plaintiff

 Steve Weil, appearing pro se, filed this action on April 5, 2019 [ECF No. 1]. Plaintiff also

 filed a Motion for Leave to Proceed In Forma Pauperis [ECF No. 3]. Because Plaintiff has moved

 to proceed in forma pauperis, the screening provisions of the Prison Litigation Reform Act, 28

 U.S.C. § 1915(e), are applicable. Pursuant to that statute, the court is permitted to dismiss a suit

 “any time [] the court determines that . . . (B) the action or appeal (i) is frivolous or malicious; (ii)

 fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

 defendant who is immune from such relief.” Id. § 1915(e)(2).

         The standards governing dismissals for failure to state a claim under § 1915(e)(2)(B)(ii)

 are the same as those governing dismissals under Federal Rule of Civil Procedure 12(b)(6). Alba

 v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). To state a claim for relief, a pleading must

 contain “(1) a short and plain statement of the grounds for the court’s jurisdiction . . . ; (2) a short

 and plain statement of the claim showing that the pleader is entitled to relief; and (3) a demand

 for the relief sought.” Fed. R. Civ. P. 8. To survive a motion to dismiss, a claim “must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Case 0:19-cv-60900-DPG Document 5 Entered on FLSD Docket 04/30/2019 Page 2 of 3



 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)). “[T]he pleadings are construed broadly,” Levine v. World Fin. Network Nat’l Bank,

 437 F.3d 1118, 1120 (11th Cir. 2006), and the allegations in the complaint are viewed in the light

 most favorable to the plaintiff, Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir.

 1998). In reviewing the Complaint, the Court must apply the “liberal construction to which pro se

 pleadings are entitled.” Holsomback v. White, 133 F.3d 1382, 1386 (11th Cir. 1998).            At bot-

 tom, the question is not whether the claimant “will ultimately prevail . . . but whether his com-

 plaint [is] sufficient to cross the federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 530

 (2011).

           Plaintiff fails to comply with the pleading requirements of the Federal Rules of Civil Pro-

 cedure.     In his sprawling 43 page Complaint, Plaintiff makes various accusations against nine

 Defendants, including six judges, a Florida agency, and the State of Florida, who purportedly vio-

 lated Plaintiff’s civil rights and committed civil theft, obstruction of justice, and conspiracy in

 adjudicating a civil action in the Seventeenth Judicial Circuit, in and for Broward County, Florida.

 However, Plaintiff’s complaint is anything but a “short and plain statement” showing Plaintiff is

 entitled to relief.   Fed. R. Civ. P. 8(a)(2). Also, Plaintiff’s “complaint contain[s] multiple counts

 [and] each count adopts the allegations of all preceding counts, causing each successive count to

 carry all that came before and the last count to be a combination of the entire complaint...” Weiland

 v. Palm Beach Cnty. Sheriffs Office, 792 F.3d 1313, 1321 (11th Cir. 2015).      As a result, Plaintiff’s

 Complaint is “a ‘shotgun pleading’ —one in which ‘it is virtually impossible to know which alle-

 gations of fact are intended to support which claim(s) for relief.” LaCroix v. Western Dist. of Ken-

 tucky, 627 F. App’x 816, 818 (11th Cir. 2015) (quoting Anderson v. Dist. Bd. Of Trs. Of Ctr. Fla.




                                                    2
Case 0:19-cv-60900-DPG Document 5 Entered on FLSD Docket 04/30/2019 Page 3 of 3



 Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996)).     Therefore, the Complaint fails to state a claim

 and must be dismissed.

        In addition, Plaintiff attempts to assert claims against several Florida state court judges.

 The Court notes that judges are absolutely immune from suit and are not subject to liability for

 judicial actions taken within their jurisdiction. See Mireles v. Waco, 502 U.S. 9, 11-12 (1991).

        Accordingly, it is

        ORDERED AND ADJUDGED that this action is DISMISSED without prejudice pur-

 suant to Section 1915(e)(2)(B)(ii).   This action is CLOSED for administrative purposes and all

 pending motions are DENIED as MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of April, 2019.




                                                       ________________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
